Title: To John Adams from John Baptiste Rapine, 7 January 1800
From: Rapine, John Baptiste
To: Adams, John


				
					
					De lhopital De Boston Le 7 janvier 1800
				
				Citoyen president je prie Son ecxélanse De vouloir Bien mescusé Si je prent La liberté De vous ecrire Celle Si C’est pour vous faire Savoir letat De ma Situation En maime temps imploré vos Bonté qui Est de vouloir macordé ma liberté veux que je Suis prisonié De guerre apres avoir livré moimaime La prise Dont je Suis veneux Dans Se payes Comme la Ditte prise Etoit Capturaie par Cotre letre Demarck de nante, Doux je provient mayant mis á bort jay Comploté avec trois americain quon àvoyt lessé De lequipaje, Du Dit Brick pour lanlevé je leurs ay montré les arme  & favorisé á les prendre aprés Cela  Nous avons Renfermé le Capitaine de la Dite prise & le maitre francais Dans la Chambre Cest pourquoi je prie Son excélanse de vouloir Bien macordé ma liberté veux que je ne puis plus alé en france Car Si je àlais je Serais Guillotiné Sur le Chapms Sans Espoir davoir magrasse Sa Sera une humble De Charité que vous me faires je Suis votre tres humble tres obeissant Serviteur 
				
					Jean Baptiste Rapin
				
				
			